Citation Nr: 0506441	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  01-09 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a chronic acquired 
disorder of the lumbar spine as secondary to service-
connected shell fragment wounds (SFWS) of the abdomen with 
penetration of the liver and injury to muscle group XIX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The RO, in pertinent part, denied entitlement to service 
connection for bilateral hearing loss.  While the RO also 
denied entitlement to service connection for a lumbar spine 
disorder on a direct basis, the Board notes that the veteran 
subsequently cancelled his notice of disagreement with that 
part of the rating decision.

This appeal to the Board also arose from an October 2001 
rating decision wherein the RO denied entitlement to service 
connection for chronic acquired thoracic and lumbar spine 
disorders as secondary to the service connected SFWs of the 
abdomen.

In April 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO. A 
transcript of his testimony has been associated with the 
claims file.

In October 2003 the Board denied entitlement to service 
connection for a chronic acquired disorder of the thoracic 
spine to include as secondary to the service-connected SFWs 
of the abdomen, and remanded the claims of entitlement to 
service connection for a chronic acquired disorder of the 
lumbar spine as secondary to the service-connected SFWs of 
the abdomen, and service connection for hearing loss to the 
RO for further development and adjudicative action.

In October 2004 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
establishes that bilateral hearing loss cannot satisfactorily 
be dissociated from a noisy combat environment in service.

2.  The competent and probative medical evidence of record 
establishes that a chronic acquired disorder of the lumbar 
spine is not causally related to the service-connected SFWs 
of the abdomen with penetration of the liver and injury to 
muscle group XIX on any basis.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).

2.  A chronic acquired disorder of the lumbar spine is not 
proximately due to, the result of, or aggravated by the 
service-connected SFWs of the abdomen with penetration of the 
liver and injury to muscle group XIX.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2004), 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records, including the audiology studies 
reported therein, are negative for any evidence or finding of 
hearing loss.

The veteran's record of service (DD-214) shows he was trained 
in the Infantry as an individual fire crewman.  He served in 
Vietnam and his decorations are shown to include a Combat 
Infantryman Badge, Vietnam Service Medal, and Vietnam 
Campaign Medal.  His record of service of correction to DD-
214 (DD-215) shows he was awarded a Purple Heart, Bronze Star 
Medal, and Republic of Vietnam Cross of Gallantry with Palm 
Unit Citation Badge.

The December 1967 VA general medical examination report shows 
that the veteran did not have a hearing loss.

In March 1968 the RO granted entitlement to service 
connection for residuals of a SFW of the abdomen with 
penetration of the liver, a SFW of the abdomen with injury to 
muscle group XIX, and residuals of burns of the right forearm 
and right abdomen.

A February 2000 private radiology report shows an impression 
of lumbar spondylosis.  An October 2000 magnetic resonance 
imaging (MRI) of the lumbosacral spine disclosed a 
hyperintense signal abnormality at the inferior aspect of L2, 
the superior aspect of L3, which appeared to extend into the 
disc space.  This was seen as a hypodense abnormality 
bridging the L3-3 disc space on the T1 weighted images.

In October 2000 the veteran filed a claim of entitlement to 
service connection for hearing loss.

In July 2001 the veteran filed a claim of entitlement to 
service connection for a chronic acquired disorder of the 
lumbar spine as secondary to service-connected 
service-connected SFWs of the abdomen with penetration of the 
liver and injury to muscle group XIX.

In April 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO. A 
transcript of his testimony has been associated with the 
claims file.  His testimony was essentially consistent with 
contentions presented on appeal as reflected in the 
disabilities at issue.

The veteran was afforded a VA audiology examination by VA in 
April 2004.  He related that while in basic training prior to 
Vietnam there was an incident in the range where he was 
exposed to a concussion type blast.  He worked on the fire 
line with no protection during training in the 1960s.  Since 
service he had worked as a firefighter.  Generally no hearing 
protection was required, but when it was, he used it.  It was 
mainly required while riding on the fire engine due to the 
engine noise and siren.  He had had no personal recreational 
noise exposure.

The examiner noted that the veteran's claims file had been 
submitted for review in conjunction with the examination.  An 
entrance audiogram in October 1965 showed hearing in the 
normal range as did the exit audiogram in October 1967.  
There was no check or indication of hearing problems during 
his separation from service.

The results of the current audiology examination showed that 
the right ear was essentially in the normal range with Hertz 
dropping sharply at 4000 Hertz and above to a moderately 
severe high frequency hearing loss.  The left ear had a 
similar pattern but slightly worse than the right ear with 
normal hearing to 2000 Hertz and from 3000 Hertz and above, a 
mild to moderate high frequency hearing loss.  The puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
60
LEFT
25
25
25
40
45

Speech audiometry revealed bilateral speech recognition 
ability of 98 percent.

The examiner pertinently diagnosed sensorineural hearing 
loss.  He recorded that based on a review of the available 
medical information and records in the claims file as well as 
today's examination, it would be less likely as not that the 
hearing loss was caused or a result of acoustic trauma during 
service.  The rationale for this opinion was that enlistment 
and discharge audiograms showed normal hearing.

The only disparity in that is that no testing was done at 
that time at frequencies above 4000 Hertz.  Even at present 
some 35 years later, the hearing in the low to mid pitch 
ranges was still in the normal process.  The examiner noted 
that the majority of hearing loss may be attributable to the 
aging process, but he could not rule out 100% that an extreme 
high frequency hearing loss above 4000 Hertz may have been 
apparent at the time of discharge, but the results on present 
examination were consistent with a low probability of the 
trauma causing the hearing loss in its present condition.

VA conducted a special orthopedic examination of the veteran 
in March 2004.  The examiner advised that he had reviewed the 
veteran's claims file in conjunction with the examination.  
He recorded that he been asked to express an opinion as to 
whether the veteran's lower back disorder shown on an October 
2000 MRI and June 2002 x-rays were secondary to the service-
connected SFWs of the abdomen.

The examiner described the facts and circumstances of the 
veteran's October 1967 combat injury from which he had 
essentially recovered.  He had been working as a UPS officer 
and firefighter since about 2002.  He had increasing pain in 
the right posterior aspect of the back, in the nature eof 
more muscular symptoms.  

In his clinical assessment the examiner recorded that 
although the veteran does have some flank disorder and 
apparently also had broken some ribs from the shrapnel, which 
is what he was claiming, and he did have poised some muscular 
scar problem secondary to the posterior flank injury, he did 
not believe that disc degeneration at the L2-L3 level was 
connected to the service-connected abdominal injuries.  
Specifically, the fracture of T11 or T12 ribs should not 
cause any sort of disc degeneration, nor should any abdominal 
visceral injury.  

The examiner noted that the only circumstances he could see 
this having caused any sort of injury to the veteran's L2-L3 
region is if the bullet or the shrapnel crossed through the 
disc or disc space en route to lodging into his back, which 
per the record is not what happened.  Only if basically the 
bullet had traumatized the disc or disc space directly would 
this qualify.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and organic disease of the nervous system to 
include sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service to include a pre-existing chronic 
disease, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West  2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004, 
Allen v. Brown, 7 Vet. App. 439 (1995).

A hearing deficit recognizable as a hearing loss disability 
for VA compensation purposes is defined in 38 C.F.R. §§3.385 
(2004) as follows:  

For the purpose of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds 
for at least three of the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 26 decibels or greater; or when 
the speech recognition scores using the 
Maryland CNC Test are less than 94 
percent.  

The CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service, 
which would adversely affect the veteran's auditory system, 
post-service audiological findings that meet the criteria of 
38 C.F.R. § 3.385 and a causal relationship between his 
hearing loss and service for service connected benefits to be 
granted.  

In applying these criteria, the threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993) (citing Current Medical Diagnosis & Treatment at 
110-11, Stephen A. Schroeder et al. Eds., 1988)).  

The level of hearing deficit required to establish a hearing 
loss disability for VA purposes is greater than the degree of 
hearing loss establishing the outer limits of normal hearing 
under the Hensley definition.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the "term 'service connection', is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  




A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In view of the full grant of entitlement to service 
connection for bilateral sensorineural hearing loss, 
the Board's comments addressing the duties to notify 
and assist apply only to the denial of entitlement to 
service connection for a chronic acquired disorder of 
the lumbar spine as secondary to the service-connected 
SFWs of the abdomen.





In the present case, the October 2001 rating decision, the 
July 2002 Statement of the Case (SOC), and the October 2004 
Supplemental Statement of the Case (SSOC) cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim.  The July 2002 SOC, and the October 
2004 SSOC set forth the text of the VCAA regulations, and the 
RO made clear that it had fully applied them.  

In addition, in August 2001, December 2001(3 times), and 
March 2004, the RO sent the veteran letters that explained 
the expanded VA notification and duty to assist obligations 
under the VCAA.  

The letters advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  

The letters explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the timing of the initial August 2001 VCAA 
notice letter was sent before the initial RO adjudication of 
the veteran's claim, and thus complied with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters 
that were provided to the appellant did not contain the 
"fourth element," the Board finds that the veteran did have 
actual notice of the obligation to submit all relevant 
evidence to VA, as evidenced by his statements of record, and 
testimony at the Board hearing before the undersigned sitting 
at the RO.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  The veteran has 
been afforded a VA orthopedic examination in connection with 
his claim for secondary service connection for a lumbar spine 
disorder.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  


Service Connection

Bilateral Hearing Loss

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue claimed as bilateral hearing loss.  
As will become apparent in the discussion which follows, he 
has essentially also satisfied the other two requirements for 
prevailing on a claim of entitlement to service connection.  

It is clear from the record that the service medical records 
are devoid of any evidence of hearing loss in either ear.  
This was demonstrated by the normal audiology studies 
conducted during service.  Such was commented upon by the VA 
audiologist when he reviewed the veteran's claims file in 
April 2004.  It is also clear that a sensorineural hearing 
loss in either ear was not shown disabling to a compensable 
degree during the fist post service year.

The April 2004 VA audiology examination confirmed the 
presence of sensorineural 
hearing loss bilaterally.  The question remains as to whether 
such hearing loss may be related to the veteran's period of 
active service.  Initially, the Board notes that the 
veteran's testimony and statements of record, particularly 
when examined by VA in April 2004 are considered totally 
credible.  In this regard, it is clear that he was exposed to 
acoustic trauma during training in service, and moreso during 
combat in view of his having been service-connected for 
several injuries and recognition thereof with the Combat 
Infantryman Badge, Purple Heart, Bronze Star Medal, and Cross 
of Gallantry.

Accordingly, the Board may, with application of the pertinent 
criteria, conclude that the veteran did in fact experience 
exposure to acoustic trauma in service.  Application of those 
same criteria require that competent medical opinion actually 
link such hearing loss to service.  In view of the VA 
audiologist's comments on formal examination in April 2004, 
the Board finds it difficult to totally dissociate at least 
part of the veteran's hearing loss from acoustic trauma in 
service.

In this regard the Board notes that the VA examiner 
acknowledged that while the audiology studies conducted in 
service showed normal hearing, they were limited to 4000 
Hertz.  Current studies show hearing loss for VA compensation 
purposes beginning at 3000-4000 Hertz.  The examiner 
acknowledged that he could not 100% dissociate the veteran's 
current hearing loss as not having been manifested at the 
higher frequencies in service though he felt that the 
majority of current hearing loss was in all probability due 
to the aging process.

It is clear from the examiner's medical opinion that he is 
unable to totally dissociate the veteran's currently 
diagnosed hearing loss from service.  Similarly, the Board 
may not totally dissociate current hearing loss from acoustic 
trauma in service.  This highly decorated veteran who has 
several service-connected combat-related disabilities 
unequivocally was exposed to major acoustic trauma in 
service.  In the Board's efforts to liberally apply all 
pertinent criteria, the conclusion must be reached that an 
undetermined part of the veteran's bilateral sensorineural 
hearing loss was incurred in active service, thereby 
warranting entitlement to a grant of service connection.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

Lumbar Spine Disorder

The Board reiterates the requirements in order to prevail on 
claim of entitlement to service connection on a secondary 
basis.  Service connection may be granted for a disorder 
which is proximately due to, the result of, or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a) (2004), 
Allen v. Brown, 7 Vet. App. 439 (1995).

In the veteran's case at hand, a VA medical specialist 
reviewed the evidentiary record and totally dissociated the 
veteran's diagnosed degenerative disc disease and lumbar 
spondylosis from the service-connected SFWs of the abdomen.  
There is no contrary competent medical opinion of record.

The veteran is a lay person who has expressed an opinion 
relating his lumbar spine disorder to his service-connected 
SFWs of the abdomen.  He is not competent to address 
causation or etiology of his lumbar spine disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
disorder of the lumbar spine as secondary to service-
connected SFWs of the abdomen with penetration of the liver 
and injury to muscle group XIX.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2004), Allen 
v. Brown, 7 Vet. App. 439 (1995).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder of the lumbar spine as secondary to service-
connected SFWs of the abdomen with penetration of the liver 
and injury to muscle group XIX.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted.

Entitlement to service connection for a chronic acquired 
disorder of the lumbar spine as secondary to service-
connected SFWs of the abdomen with penetration of the liver 
and injury to muscle group XIX is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


